Citation Nr: 0501649	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-20-764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1971.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affaires (VA) 
Regional Office (RO) rating decision in December 2002.

In November 2004, the veteran attended a Video Conference 
hearing at a VARO before the undersigned Veterans Law Judge 
of the Board in Washington D.C.  The hearing transcript is on 
file.  



FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  The service department records verify that the veteran 
participated in the Vietnam Counteroffensive, Phase V, Phase 
VI and the Tet Counter Offensive Campaigns. 

3.  The record contains a VA psychiatric evaluation report 
showing that the veteran meets the criteria for PTSD.

4.  During service the veteran did not engage in combat; 
however, there is sufficient verification of credible 
supporting evidence suggestive of an inservice stressor, 
including circumstances of service, upon which to base the 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in Vietnam.  His military occupational 
specialty (MOS) was lineman.  His awards included the Vietnam 
Service Medal (VSM), and Vietnam Campaign Medal (VNCM), with 
"60" device.

The service records verify that the veteran participated in 
the Vietnam Counteroffensive, Phase V, Phase VI and the Tet 
Counter Offensive Campaigns. 

The service medical records are silent for a psychiatric 
disorder, including PTSD.  An October 1968 physical 
examination report was undertaken for the purpose qualifying 
the veteran as a door gunner.

In September 2001, the RO received the veteran's original 
application for entitlement to service connection for PTSD.

Information received in support of the veteran's claim for 
service connection for PTSD in November 2001, shows he 
claimed stressors based on many events, including witnessing 
a unit's compound being overrun by the enemy in Vietnam and 
being exposed to enemy gun fire.  

A December 2001 VA psychiatric evaluation report shows that 
the veteran met the criteria for the diagnosis of PTSD based 
on the veteran's report of stressful events in Vietnam.

A January 2003 VA psychiatric treatment record shows the 
veteran was treated for PTSD.  

An April 2003 VA progress note shows a diagnosis of PTSD.

In November 2004, the veteran attended a Video Conference 
hearing at the VARO before the undersigned Veterans Law Judge 
of the Board in Washington D.C.  The hearing transcript is on 
file.  The veteran noted he was stationed in Vietnam for a 
period of 14 months.  He was assigned to the 52nd Signal 
Battalion attached to a Military Assistance Command, Vietnam 
(MACV).  He noted that the nature of his job required him to 
go out on convoys to pick-up fresh signal equipment.  Also, 
he flew into Saigon numerous times to pick up signal 
equipment, so he was all over the Delta in Vietnam.  He noted 
mostly traveling overland by truck and being fired upon many 
times.  He occasionally returned fire with his issued M-14 
rifle.  He noted on one occasion he was near a compound that 
was overrun by the enemy and that enemy gun fire was then 
opened up on his compound.  He feared that the enemy would 
next overrun his compound.


Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2004).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id. (38 C.F.R. § 3.304(f) 
was amended effective March 7, 2002, but only with regard to 
a PTSD claim based on an in- service personal assault.  See 
67 Fed. Reg. 10,330 (Mar. 7, 2002).)

The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association (DSM- 
IV).  See generally Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); 38 C.F.R. § 4.125 (2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Service Connection for PTSD

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board 's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The Board notes that while the RO has 
made no attempt to verify the veteran's claimed PTSD 
stressors from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) and/or afford him a current VA PTSD 
examination, the evidence of record provides an adequate 
basis upon which to consider the issue on appeal.  The Board 
notes that the veteran filed his original claim of service 
connection for PTSD in September 2001.  Remanding this case 
for additional development would only cause needless delay in 
adjudicating his claim.  

The established facts of this case show that the veteran 
served in Vietnam as a lineman.  He was assigned to a Signal 
Unit.  His awards include the Vietnam Service Medal (VSM), 
and Vietnam Campaign Medal (VNCM), with "60" device.
The service department records verify that the veteran 
participated in the Vietnam Counteroffensive, Phase V, Phase 
VI and the Tet Counter Offensive Campaigns.  The service 
medical records show he underwent a physical examination for 
apparent helicopter door gunner qualification purposes.  

The postservice medical record contains a VA psychiatric 
evaluation report showing that the veteran meets the criteria 
for PTSD, based on the veteran's reported stressors in 
Vietnam.  Other VA mental health records show treatment for 
PTSD.  

At a recent VA Video Conference hearing before the 
undersigned Veteran's Law Judge, the veteran noted that his 
duties as a lineman in Vietnam for approximately 14 months 
required him to go out on convoys by air and over land in 
order to get signal equipment/supplies for his unit.  During 
this time, he was exposed to enemy fire and witnessed a 
nearby compound overrun by the enemy as well as taking enemy 
fire at his compound and thinking his compound was next to be 
overrun by the enemy.   

The fact that the service records show the veteran 
participated in several Counter Offensive campaigns 
establishes sufficient verification of his alleged personal 
exposure to stressful events in Vietnam.  Pentecost v. 
Principi, 16 Vet. App. 124, (2002).  Moreover, the 
circumstances of his military service as evidenced in the 
service records are suggestive of probable exposure to 
stressful events upon which to base a diagnosis of PTSD.

Following a comprehensive analysis of the record, including 
service medical and personnel records, postservice VA 
psychiatric evaluation/treatment records and a hearing 
transcript from testimony given by the veteran before the 
undersigned Veteran's law Judge at a recent video conference 
hearing, it becomes evident that the record contains 
pertinent findings of PTSD which may not be dissociated from 
the probable stressful events encountered by the veteran in 
Vietnam and which do not permit the Board to conclude that 
the preponderance of the evidence is against the veteran on 
the issue of entitlement to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


